
	
		II
		112th CONGRESS
		1st Session
		S. 1427
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to authorize producers on a farm to produce fruits and vegetables for
		  processing on the base acres of the farm.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Farming Flexibility Act of
			 2011.
		2.Production of
			 fruits and vegetables for processing on covered commodity base acres
			(a)Mung beans and
			 pulse cropsSection
			 1107(b)(3)(B) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8717(b)(3)(B)) is amended by striking (other than mung beans and pulse
			 crops).
			(b)Authority for
			 production of fruits and vegetables for processingSection
			 1107 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8717) is
			 amended by striking subsection (d) and inserting the following:
				
					(d)Authority for
				production of fruits and vegetables for processing
						(1)Planting
				authorizedBeginning with the
				2012 crop year, notwithstanding paragraphs (1) and (2) of subsection (b) and in
				addition to the exceptions provided in subsection (c), producers on a farm may
				reduce the base acres for any covered commodity for the farm for a crop year by
				1 acre for each acre used for the planting and production of fruits or
				vegetables (other than potatoes) for processing.
						(2)Contract and
				management requirementsProducers on a farm shall—
							(A)demonstrate to the Secretary that the
				producers on the farm have entered into a contract to produce a crop of a
				commodity specified in paragraph (1) for processing;
							(B)agree to produce
				the crop as part of a program of crop rotation on the farm to achieve agronomic
				and pest and disease management benefits; and
							(C)provide evidence of the disposition of the
				crop.
							(3)Reversion to
				covered commodity base acresEach acre of a farm devoted to the planting
				and production of fruits or vegetables under paragraph (1) shall be included in
				the base acres for the covered commodity for the subsequent crop year, unless
				the producers on the farm make the election described in paragraph (1) for the
				subsequent crop year.
						(4)Recalculation of
				base acres
							(A)In
				generalSubject to subparagraph (B), if the Secretary
				recalculates the base acres for a farm, the planting of fruits and vegetables
				under paragraph (1) shall be considered to be the same as the planting,
				prevented planting, or production of a covered commodity.
							(B)ProhibitionNothing
				in this paragraph provides authority for the Secretary to recalculate base
				acres for a
				farm.
							.
			
